I must respectfully dissent.
 {¶ 21} The contraband nature of the contents of the unmarked pill bottle were not immediately apparent to the officer who opened it. For an almost exactly similar set of facts see Statev. Chambers (Jan. 27, 1983), Cuyahoga App. No. 45058, where the officer opened a pill vial and the appellate court found that the incriminating nature of the substance was not immediately apparent.
 {¶ 22} While the case is close, I believe the trial court made the right decision.
 {¶ 23} I would affirm.
                           . . . . . . . . . .
(Hon. Frederick N. Young sitting by assignment of the Chief Justice of the Supreme Court of Ohio).